Citation Nr: 1236959	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for the period of March 1, 2007, to February 14, 2011, and an evaluation in excess of 10 percent for the period of February 15, 2011, to the present for service-connected L5-S1 disc herniation.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected dysthymia with anxiety disorder.

3.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative joint disease of left ankle.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee with scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 RO decision, which denied the aforementioned claims.  

In a February 2012 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected L5-S1 disc herniation to 10 percent, effective February 15, 2011.  Since the RO did not assign the maximum disability rating possible, this appeal for a higher evaluations remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).
	
In July 2012, the Veteran testified at a Travel Board hearing before the undersigned at the Seattle, Washington, RO.  A copy of the transcript of this hearing is of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, in reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the recent holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not specifically indicated that he is unemployed or unemployable as result of his service-connected disabilities on appeal.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disabilities on appeal prevent him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Further, the Board notes that additional evidence was also associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued without a waiver of initial review of this evidence by the AOJ.  However, as this evidence either duplicates evidence already of record or is not relevant to the claims on appeal, the Board may proceed to adjudicate the claims.
The issue of entitlement to service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the AOJ.   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an evaluation in excess of 30 percent for service-connected dysthymia with anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period of March 1, 2007, to February 14, 2011, the Veteran's service-connected L5-S1 disc herniation is manifested by complaints of low back pain which radiates to the buttocks, flexion of 90 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right rotation of 30 degrees, and left rotation of 30 degrees.

2.  For the period of February 15, 2011, to the present, the Veteran's service-connected L5-S1 disc herniation is manifested by complaints of low back pain and tingling which radiate to the buttocks and the left leg, tenderness, muscle spasm and guarding of movement not severe enough to produce an abnormal gait or abnormal spinal contour, flexion of 90 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees right rotation of 30 degrees, and left rotation of 30 degrees.

3.  The Veteran's service-connected degenerative joint disease of left ankle is manifested by limitation of motion and complaints of pain and tenderness.

4.  The Veteran's service-connected degenerative joint disease of the right knee with scarring is manifested by limitation of flexion to 100 degrees, limitation of extension of 10, complaints of pain, and nonpainful scars.

CONCLUSIONS OF LAW

1.  For the period of March 1, 2007, to February 14, 2011, the criteria for a compensable disability rating for service-connected d L5-S1 disc herniation have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  For the period of February 15, 2011, to the present, the criteria for a disability rating in excess of 10 percent for service-connected L5-S1 disc herniation have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for a disability rating in excess of 20 percent for service-connected degenerative joint disease of left ankle have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

4.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee with scarring have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 (2011); 38 C.F.R. § 4.118 (2008, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in May 2007 and October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

With regard to the Veteran's claims for increased ratings for his service-connected low back, left ankle, and right knee disabilities, the Veteran was provided VA orthopedic examinations which addressed these claims, the most recent of which was conducted in February 2011.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to these claims.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  




1.  Entitlement to a compensable evaluation for the period of March 1, 2007, to February 14, 2011, and an evaluation in excess of 10 percent for the period of February 15, 2011, to the present for service-connected L5-S1 disc herniation.

In a November 2007 rating decision, the RO granted service connection for L5-S1 disc herniation and assigned a noncompensable evaluation, effective March 1, 2007, under Diagnostic Code 5237.  In a February 2012 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected L5-S1 disc herniation to 10 percent, effective February 15, 2011.  The Veteran is seeking higher ratings.

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received in 2007, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that the Veteran underwent a VA examination in August 2007.  The Veteran reported stiffness with bending and weakness with lifting.  The Veteran also reported low back pain which travels to his buttocks.  The Veteran reported that his spine condition does not cause incapacitation.  The Veteran's posture and gait were within normal limits.  Examination revealed no evidence of radiating pain on movement.  Muscle spasm and tenderness were absent.  There was negative straight leg raising test bilaterally.  There was no ankylosis of the lumbar spine.  With regard to range of motion, the Veteran was noted as having a flexion of 90 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right rotation of 30 degrees, and left rotation of 30 degrees.  The joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There is symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner noted that there was no pathology to render a diagnosis regarding the Veteran's claimed low back condition.  In an addendum, it was noted that the Veteran had scoliosis not of clinical significance.  

The Veteran underwent an examination more recently in February 2011.  The Veteran reported spasms, decreased motion, and paresthesia.  He does not experience stiffness, fatigue, numbness, or weakness related to this condition.  He reported having no bowel or bladder problems or erectile dysfunction in relation to the spine condition.  He reported tingles going into the buttocks.  The Veteran reported that travels to the left leg.  The Veteran reported no incapacitation in the past 12 months.  The Veteran's posture and gait were within normal limits.  Examination of the spine revealed no evidence of radiating pain on movement.  Muscle spasm was present but did not produce an abnormal gait.  There was tenderness noted on examination.  There was guarding of movement which is described as guarding following spasm.  Spinal contour was preserved, though there was tenderness and guarding.  Guarding does not produce an abnormal gait.  Examination did not reveal any weakness.  Muscle tone is normal.  Musculature is normal.  There is negative straight leg raising bilaterally.  There is no atrophy present in the limbs and no ankylosis.  With regard to range of motion, flexion was recorded at 90 degree with pain, extension at 30 degrees with pain, right lateral flexion at 30 degrees with pain, left lateral flexion at 30 degrees with pain, right rotation at 30 degrees, and left rotation at 30 degrees.  All ranges of motion were recorded at the same degree upon repetitive range of motion.  The Board notes that extension on repetitive motion was noted as "03".  However, the Board finds that this is clearly a typographical error and the numbers were simply inversed, as it was noted that the joint function of the spine is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  It was also noted separately that there was no additional degree of limitation after repetitive range of motion.  Examination of the lumbar spine revealed no sensory deficits from L1-L5.  Examination of the sacral spine revealed no sensory deficits of S1.  There was no lumbosacral weakness.  The right and left lower extremity reflexes reveal knee jerk absent and ankle jerk absent.  The lower extremities show no signs of pathologic reflexes.  The examiner revealed normal cutaneous reflexes.  There are no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  The Veteran was diagnosed with lumbosacral strain with disc herniation.

At the July 2012 hearing, the Veteran asserted that he experiences constant pain radiating into his left leg and muscle spasms.

With regard to assigning a compensable evaluation for the period of March 1, 2007, to February 14, 2011, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record from this time period reflecting that the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees;  combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  As such, a compensable evaluation is not warranted for the period of March 1, 2007, to February 14, 2011, under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to assigning an evaluation in excess of 10 percent for the period of February 15, 2011, to the present, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record from this time period reflecting that the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an evaluation in excess of 10 percent is not warranted for this time period under the General Rating Formula for Diseases and Injuries of the Spine.

The Board acknowledges that the Veteran was noted at the August 2007 VA examination as having scoliosis.  However, there is no indication in this examination or in any medical evidence of record that the Veteran's service-connected lumbar spine disability manifested with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  It was specifically noted that this scoliosis was not of clinical significance.  

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

In this regard, the Board notes that the Veteran has reported pain and tingling radiating into his legs.  However, the claims file contains no objective, clinical evidence of a neurologic abnormality.  At the February 2011 VA examination, it was noted that examination revealed no evidence of radiating pain on movement.  
Examination of the lumbar spine revealed no sensory deficits from L1-L5, and examination of the sacral spine revealed no sensory deficits of S1.  It was noted that there was no lumbosacral motor weakness, and the lower extremities showed no signs of pathologic reflexes.  Therefore, absent clinical evidence of radiculopathy of either leg that is at least mild in nature, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1) for any period of time on appeal.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the period of March 1, 2007, to February 14, 2011, the Board notes that the August 2007 VA examiner indicated that joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, as there is no objective evidence reflecting that the Veteran experiences additional, measureable functional loss or limitation of motion due to his subjective complaints so as to meet the range of motion criteria for a higher evaluation, the Board concludes that the greater weight of evidence is against assigning a compensable evaluation for the period of March 1, 2007, to February 14, 2011, as contemplated by the holding in Deluca.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the period of February 15, 2011, to the present, the Board notes that the February 2011 VA examiner indicated that joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, as there is no objective evidence reflecting that the Veteran experiences additional, measureable functional loss or limitation of motion due to his subjective complaints so as to meet the range of motion criteria for a higher evaluation, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent for the period February 15, 2011, to the present, as contemplated by the holding in Deluca.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected L5-S1 disc herniation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning an increased rating for any period of time on appeal for the Veteran's service-connected lumbar spine disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Fenderson, supra.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative joint disease of left ankle.

In a November 2007 rating decision, the RO granted service connection for degenerative joint disease of the left ankle and assigned a 20 percent evaluation, effective March 1, 2007, under Diagnostic Code 5271.  The Veteran seeks a higher evaluation.

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

Diagnostic Code 5271 specifically applies to limitation of motion of the ankle.  This diagnostic code provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  According to Plate II of the Schedule for Ratings Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

The Board notes that the Veteran underwent a VA examination in August 2007.  The Veteran reported weakness with extended use, stiffness with extended use, swelling with extended use, lack of endurance with extended use, and a grinding feeling.  He does not have heat, redness, giving way, locking, fatigability, or dislocation.  He has had left ankle pain for 7 years.  The Veteran experiences daily pain and swelling in the ankle, as he works on his feet as an x-ray technician.  He reported that his condition does not cause incapacitation.  The Veteran is limited in his ability to walk for extended distances.  Upon examination, the left ankle showed effusion, weakness, and tenderness.  There was no edema, redness, heat, guarding of movement, or subluxation.  Examination of the left ankle revealed eversion deformity.  The Veteran has joint instability for anterior and posterior traction.  Dorsiflexion was recorded at 15 degrees with pain, and plantar flexion was recorded at 30 degrees with pain.   It was noted that the joint function was additionally limited by 10 degrees of flexion after repetitive use by pain, fatigue, weakness, and lack of endurance.

The Veteran underwent a VA examination more recently in February 2011.  The Veteran was diagnosed with degenerative joint of the left ankle.  The Veteran reported swelling, tenderness, and pain.  He reported that he does not experience weakness, stiffness, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported difficulty with standing/walking.  He reported that it hurts to walk or climb stairs.  The Veteran reported that his condition has not resulted in any incapacitation in the past 12 months.  Upon examination, the left ankle showed tenderness that is anteroinferior to the lateral malleolus with pain on inversion.  The left ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no subluxation or ankylosis.  Examination did not reveal any deformity.  Dorsiflexion was recorded at 20 degrees with pain, and plantar flexion was recorded at 45 degrees with pain, with no additional loss of motion upon repetition.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

At the July 2012 hearing, the Veteran asserted that he experiences instability and swelling.

The Board has also reviewed the available private treatment records.  In a December 2010 private medical record, the Veteran complained of pain, hobbling, and swelling.

With regard to assigning an increased rating under Diagnostic Code 5271, a 20 percent is the maximum evaluation provided under this diagnostic code.  As such, an increased evaluation is not warranted under this diagnostic code.  

With respect to granting an increased rating under Diagnostic Code 5010, the Veteran is already receiving a compensable evaluation for limitation of motion of the left ankle.  Therefore, an increased rating cannot be assigned under Diagnostic Code 5010.

Further, the Board has reviewed the remaining diagnostic codes relating to ankle disabilities.  However, the claims folder contains no evidence indicating that the Veteran's left ankle disability is manifested by ankylosis as contemplated by a higher evaluation under Diagnostic Code 5270.  Likewise, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy are not shown.  As such, an increased rating cannot be assigned under Diagnostic Codes 5272-5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2011). 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Veteran is already receiving a 20 percent evaluation under Diagnostic Code 5271 for limitation of motion, which is the maximum evaluation allowed for limitation of motion of the ankle, and the evidence does not show that the Veteran's symptoms result in the functional equivalent of ankylosis of the left ankle.  Therefore, an increased evaluation is not available under 38 C.F.R. §§ 4.40 or 4.45 or under the provisions of Deluca.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected status degenerative joint disease of the left ankle is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 20 percent for the Veteran's service-connected degenerative joint disease of left ankle for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee with scarring.

In a November 2007 rating decision, the RO granted service connection for degenerative joint disease of the right knee with scar and assigned a 10 percent rating, effective March 1, 2007, under Diagnostic Code 5003.  The Veteran is seeking a higher evaluation.

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2011).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

The Board notes that the Veteran underwent a VA examination in August 2007.  The Veteran reported weakness, stiffness, and swelling with overuse.  He did not have heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  The Veteran reported that this condition has not resulted in any incapacitation.  Upon examination, the Veteran was noted as having a level scar at the right anterior knee measuring about 18 cm by 1.0 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Examination of the right knee revealed no locking pain, genu recurvatum, or crepitus.  Range of motion was recorded at 0 to 140 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability test of the right knee is within normal limits.  The medial and lateral meniscus test of the right knee is within normal limits.  The Veteran was diagnosed with degenerative disease of the right knee.

The Veteran underwent a VA examination more recently in February 2011.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, and pain.  He reported that he does not experience heat, redness, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran reported that this condition has not resulted in any incapacitation in the past 12 months.  Upon examination, there was tenderness noted at the medial, inferior, lateral, and superior borders of the patella and the medial joint line is somewhat tender.  There was no subluxation.  Examination revealed no locking pain, genu recurvatum, or crepitus.  The Veteran was noted as having a flexion of 100 degrees with pain and an extension of 10 degrees with pain.  There was no additional limitation of motion upon repetitive use.  The examiner noted that the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the right knee.  The Veteran was noted as having a scar on the right leg extending from 2 inches above the top of the patella, 7 inches distally.  This was linear scar measuring 17.5 cm by 0.4 cm.  This scar was not painful on examination.  There was no skin breakdown.  This was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scar was not disfiguring and did not limit the claimant's motions.  There was no limitation of function due to the scar.   The examiner noted 3 additional scars about the right patella measuring 1 cm by 0.3 cm each.  These scars were not painful.  There was no skin breakdown.  These were superficial scars with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formations.  The scars were not disfiguring and did not limit the claimant's motions.
The Veteran was noted as having another scar on the right knee on the patellar tendon.  This linear scar measured 5 cm by 0.3 cm.  This scar was not painful on examination.  There was no skin breakdown.  This was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scar was not disfiguring and did not limit the claimant's motions.  There was no limitation of function due to the scar.  The Veteran was diagnosed with degenerative joint disease of the right knee with scar. 

The Board has also reviewed the available private treatment records.  In a December 2010 private medical record, it was noted that the Veteran had a history of 2 patellar fractures, no swelling pain, grinding, and arthritis.  He had a history of 3 surgeries with hardware replaced and removed.

With respect to granting an increased rating under Diagnostic Code 5003, the Board notes that the Veteran's service-connected degenerative joint disease of the right knee with scarring is already rated at 10 percent under this diagnostic code.  This is the maximum evaluation available under this diagnostic code for a single major joint.  As such, an increased rating cannot be assigned under Diagnostic Code 5003.  

However, the Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.

With respect to granting an increased rating under Diagnostic Code 5261, there is no medical evidence of record reflecting that the Veteran's right knee has a limitation of extension to 15 degrees, as needed for a 20 percent evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5261.

With respect to granting an increased rating under Diagnostic Code 5260, there is no clinical evidence of record reflecting that the Veteran's right knee has a limitation of flexion to 45 degrees, as needed for a compensable percent evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5260.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The claims file contains no subjective or objective evidence reflecting that the Veteran experiences recurrent subluxation or lateral instability of the right knee.  As such, an increased rating cannot be assigned under Diagnostic Code 5257.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  The Veteran's right knee has not demonstrated episodes of locking or effusion.  As such, an increased rating is not available under Diagnostic Code 5258.

Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  There is no clinical evidence of record reflecting that the Veteran has undergone removal of semilunar cartilage.  Therefore, an increased rating is not available under Diagnostic Code 5259.  

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the right knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, it was noted at both the August 2007 and February 2011 VA examinations that joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, the Board finds that the current evaluation already contemplates the Veteran's functional loss, and that an increased rating under Deluca are not warranted.

Additionally, the Board has considered whether the Veteran is entitled to a separate compensable evaluation for scars related to this service-connected disability.  However, as the Veteran has not been noted to have a scar related to this service-connected disability that is located on the head, face, or neck; that covers at least 39 square centimeters; that is unstable, deep, or painful; or that limits function, the Board finds that a separate compensable evaluation is not warranted for scars related to this service-connected disability.  38 C.F.R. § 4.118 (2008, 2011).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative joint disease of the right knee with scarring is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected degenerative joint disease of the right knee with scarring.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.
ORDER

Entitlement to a compensable evaluation for the period of March 1, 2007, to February 14, 2011, and an evaluation in excess of 10 percent for the period of February 15, 2011, to the present for service-connected L5-S1 disc herniation is denied.

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative joint disease of left ankle is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee with scarring is denied.


REMAND

The Veteran is seeking entitlement to an evaluation in excess of 30 percent for service-connected dysthymia with anxiety disorder.  After a thorough review of the Veteran's claims folder, the Board finds that additional development is necessary prior to the adjudication of this claim.  

Specifically, the Veteran asserted at the July 2012 hearing that he currently receives treatment for his depression and anxiety from a licensed family therapist, C.B., in Mount Zion on a biweekly basis.  The claims file contains no record of this treatment.  VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the Board finds that this issue must remanded in order to obtain any available treatment records from the Veteran's licensed therapist, C.B., in Mount Zion. 

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his service-connected dysthymia with anxiety disorder that have not yet been associated with the claims file.  Attempts should be made to obtain medical records from the Veteran's licensed therapist, C.B., in Mount Zion.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

2. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent SSOC was issued.  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


